DETAILED ACTION

Double Patenting
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-2, 7, 9-12, 17 and 19-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 and 6-9 respectively of US Patent 11,367,458.

Regarding claim 1-2, 7, 9-12, 17 and 19-20,
Instant Application
US Pat 11,367,458
1. A system comprising: a microphone unit, the microphone unit comprising: a microphone board having a first opening, a second opening, and a third opening; a first microphone positioned over the first opening and coupled to the microphone board; a second microphone positioned over the second opening and coupled to the microphone board; a third microphone positioned over the third opening and coupled to the microphone board; and an accelerometer coupled to the microphone board; and a processor coupled to the microphone unit.  
1. A system comprising: a microphone unit coupled to a roof of an autonomous vehicle, the microphone unit comprising: a microphone board having a first opening; a first microphone positioned over the first opening and coupled to the microphone board; and an accelerometer…
7. The system of claim 1, wherein the microphone board has a second opening and a third opening, and wherein the microphone unit further comprises: a second microphone positioned over the second opening and coupled to the microphone board; and a third microphone positioned over the third opening and coupled to the microphone board.

2. The system of claim 1, wherein the microphone unit is coupled to a roof of an autonomous vehicle.  
1. A system comprising: a microphone unit coupled to a roof of an autonomous vehicle, the microphone unit comprising: a microphone board having a first opening; a first microphone positioned over the first opening and coupled to the microphone board; and an accelerometer… 
7. The system of claim 1, wherein the first microphone is oriented in a first direction, wherein the second microphone is oriented in a second direction that is 120 degrees from the first direction, and wherein the third microphone is oriented in a third direction that is 120 degrees from the first direction and 120 degrees from the second direction.  
9. The system of claim 8, wherein the first microphone is oriented in a first direction, wherein the second microphone is oriented in a second direction that is 120 degrees from the first direction, and wherein the third microphone is oriented in a third direction that is 120 degrees from the first direction and 120 degrees from the second direction.
9. The system of claim 1, wherein the accelerometer measures vibrations proximate to the microphone unit and generates an electrical signal indicative of a waveform associated with the measured vibrations.  
1. A system comprising: a microphone unit coupled to a roof of an autonomous vehicle, the microphone unit comprising: a microphone board having a first opening; a first microphone positioned over the first opening and coupled to the microphone board; and an accelerometer, wherein the accelerometer measures vibrations proximate to the microphone unit and generates an electrical signal indicative of a waveform associated with the measured vibrations…
10. The system of claim 9, wherein the processor is configured to determine a cause of the measured vibrations based on the electrical signal.  
6. The system of claim 5, wherein the processor is configured to determine that the monitored vibrations are caused by environmental noise in response to a determination that the electrical signal indicates the waveform is not substantially continuous over the particular distance travelled by the autonomous vehicle.
11. A vehicle comprising: a microphone unit, the microphone unit comprising: a microphone board having a first opening, a second opening, and a third opening; a first microphone positioned over the first opening and coupled to the microphone board; a second microphone positioned over the second opening and coupled to the microphone board; a third microphone positioned over the third opening and coupled to the microphone board; and an accelerometer coupled to the microphone board; and a computing system coupled to the microphone unit, wherein the computing system comprises a processor and a memory.  
1. A system comprising: a microphone unit coupled to a roof of an autonomous vehicle, the microphone unit comprising: a microphone board having a first opening; a first microphone positioned over the first opening and coupled to the microphone board; and an accelerometer…
7. The system of claim 1, wherein the microphone board has a second opening and a third opening, and wherein the microphone unit further comprises: a second microphone positioned over the second opening and coupled to the microphone board; and a third microphone positioned over the third opening and coupled to the microphone board..

12. The vehicle of claim 11, wherein the microphone unit is coupled to a roof of the vehicle.  
1. A system comprising: a microphone unit coupled to a roof of an autonomous vehicle, the microphone unit comprising: a microphone board having a first opening; a first microphone positioned over the first opening and coupled to the microphone board; and an accelerometer…
17. The vehicle of claim 11, wherein the first microphone is oriented in a first direction, wherein the second microphone is oriented in a second direction that is 120 degrees from the first direction, and wherein the third microphone is oriented in a third direction that is 120 degrees from the first direction and 120 degrees from the second direction.  
9. The system of claim 8, wherein the first microphone is oriented in a first direction, wherein the second microphone is oriented in a second direction that is 120 degrees from the first direction, and wherein the third microphone is oriented in a third direction that is 120 degrees from the first direction and 120 degrees from the second direction.
19. The vehicle of claim 11, wherein the accelerometer measures vibrations proximate to the microphone unit and generates an electrical signal indicative of a waveform associated with the measured vibrations.  
1. A system comprising: a microphone unit coupled to a roof of an autonomous vehicle, the microphone unit comprising: a microphone board having a first opening; a first microphone positioned over the first opening and coupled to the microphone board; and an accelerometer, wherein the accelerometer measures vibrations proximate to the microphone unit and generates an electrical signal indicative of a waveform associated with the measured vibrations…
20. The vehicle of claim 19, wherein the processor is configured to determine a cause of the measured vibrations based on the electrical signal and data stored in the memory.  
6. The system of claim 5, wherein the processor is configured to determine that the monitored vibrations are caused by environmental noise in response to a determination that the electrical signal indicates the waveform is not substantially continuous over the particular distance travelled by the autonomous vehicle.


Although the conflicting claims are not identical, the patent application teaches all the limitation of the current application therefore, they are not patentably distinct from each other because the conflicting claims of both applications essentially refer to an obvious variation.
The instant application is claiming a broader version of the claims of the patent application.
This is a non-provisional obviousness-type double patenting rejection because the conflicting claims are being patented.


Allowable Subject Matter
Claim 5-6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, the double patenting issue has to be resolve.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7-9, 11, 13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi US PG-Pub 2020/0072938 in view of Zhang US PG-Pub 2021/0210063.

Regarding claim 1, Shi teaches microphone unit (Fig. 1), the microphone unit comprising: a microphone board having a first opening, a second opening, and a third opening; a first microphone positioned over the first opening and coupled to the microphone board; a second microphone positioned over the second opening and coupled to the microphone board; a third microphone positioned over the third opening (Fig. 1 & Fig. 2: having multiple MEMS microphones with opening K2 to let in air) and coupled to the microphone board (Fig. 1-10); and a processor coupled to the microphone unit (Fig. 1 & Fig. 2: micro-control unit-30).  
Shi failed to teach and an accelerometer coupled to the microphone board.
However, Zhang teaches an accelerometer (Fig. 2: having vibration sensor in middle of microphone array board).
Shi and Zhang are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because a vibration sensor is a type of accelerometer which provides extra information to the microphone array for processing.

Regarding claim 11, Shi teaches a microphone unit (Fig. 1), the microphone unit comprising: a microphone board having a first opening, a second opening, and a third opening; a first microphone positioned over the first opening and coupled to the microphone board; a second microphone positioned over the second opening and coupled to the microphone board; a third microphone positioned over the third opening (Fig. 1 & Fig. 2: having multiple MEMS microphones with opening K2 to let in air) and coupled to the microphone board (Fig. 1-10); and a computing system coupled to the microphone unit, wherein the computing system comprises a processor and a memory (Fig. 1 & Fig. 2 & [0037]: micro-control unit-30 which is a ASIC chip).  
Shi failed to teach an accelerometer coupled to the microphone board;
However, Zhang teaches an accelerometer (Fig. 2: having vibration sensor in middle of microphone array board).
Shi and Zhang are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because a vibration sensor is a type of accelerometer which provides extra information to the microphone array for processing.

Regarding claim 3 and 13, the combination teaches wherein the accelerometer is positioned between all the four microphones (Zhang, Fig. 2). While the combination failed to explicitly teach the accelerometer between the second opening and the third opening. However, the location of a accelerometer to capture vibration will not create a different signal as the vibration of the vehicle will be almost identical all over the vehicle. are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because placing the vibration sensor anywhere within the microphone unit will not create a different signal.

Regarding claim 7 and 17, Shi teaches wherein the first microphone is oriented in a first direction, wherein the second microphone is oriented in a second direction that is 120 degrees from the first direction, and wherein the third microphone is oriented in a third direction that is 120 degrees from the first direction and 120 degrees from the second direction (Fig. 3).

Regarding claim 8 and 18, Shi teaches wherein the processor is proximate to a center of the microphone board, and wherein the first, second, and third microphones are proximate to a perimeter of the microphone board (Fig. 3).  
Shi failed to teach accelerometer.
However, Zhang teaches an accelerometer (Fig. 2: having vibration sensor in middle of microphone array board).
Shi and Zhang are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because a vibration sensor is a type of accelerometer which provides extra information to the microphone array for processing and placing the vibration sensor anywhere within the microphone unit will not create a different signal.

Regarding claim 9 and 19, Zhang teaches wherein the accelerometer measures vibrations proximate to the microphone unit and generates an electrical signal indicative of a waveform associated with the measured vibrations (Fig. 2 & Abstract & [0031]: generating vibration signal for processing).

Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi US PG-Pub 2020/0072938 in combination with Zhang US PG-Pub 2021/0210063 in view of Sweeney US PG-Pub 2020/0108785.

Regarding claim 2 and 12, the combination teaches wherein the microphone unit is coupled to a vehicle (Zhang, [0026]: vehicle).  
The combination failed to teach microphone unit is coupled to a roof of an autonomous vehicle.  
However, Sweeney teaches microphone unit is coupled to a roof of an autonomous vehicle ([0073]: having different sensors like microphone on top of vehicle roof).
The combination and Sweeney are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because placing microphone on top of vehicle roof allows for detecting outside sounds like emergency vehicles or other sounds.

Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi US PG-Pub 2020/0072938 in combination with Zhang US PG-Pub 2021/0210063 in view of Kondou US PG-Pub 2015/0247777.

Regarding claim 4 and 14, the combination teaches accelerometer (Zhang, Fig. 2: having vibration sensor in middle of microphone array board).
The combination failed to teach a housing having an internal cavity; a first electrode positioned atop a bottom surface of the internal cavity of the housing; a piezoelectric material positioned atop the first electrode; and a second electrode positioned atop the piezoelectric material.  
However, Kondou teaches a housing having an internal cavity; a first electrode positioned atop a bottom surface of the internal cavity of the housing; a piezoelectric material positioned atop the first electrode; and a second electrode positioned atop the piezoelectric material (Fig. 8-Fig. 15 & [0122]: first electrode-23 and second electrode-22 and piezoelectric-9 which make the sensor).
The combination and Kondou are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having a piezoelectric material between electrode layers is a common way to create vibration sensors as Kondou is teaching in its figures.

Claim 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi US PG-Pub 2020/0072938 in combination with Zhang US PG-Pub 2021/0210063 in view of NASA “Microphones and Accelerometer Sensor Network for Acoustic Diagnostics (MASNAD)”.

Regarding claim 10 and 20, the combination teaches measured vibrations based on the electrical signal (Fig. 2 & Abstract & [0031]: generating vibration signal for processing).
The combination failed to teach wherein the processor is configured to determine a cause of the measured vibrations based on the electrical signal.  
However, NASA teaches wherein the processor is configured to determine a cause of the measured vibrations based on the electrical signal (Pg. 1-Pg. 2: using vibration information to determine cause).
The combination and NASA are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because vibration information for vehicle can be a cause of a malfunction of a part.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654